November    4.    1975



The Honorable A.     J. Hartel                        Opinion No.   H-   733
County Attorney
County of Liberty                                     Re: Whether a claim for
Liberty, Texas                                        reimbursement     to a state
                                                      hospital for support and
                                                      maintenance    is barred by the
                                                      two-year   statute of limitations.

Dear Mr.   Hartel:

        You have requested our opinion regarding whether a claim for
reimbursement    to a state hospital for support and maintenance is barred                 by
the two-year  statute of lititations.

        You state that Rusk State Hospital is attempting to collect from the
estate of one of its patients a sum representing  monthly charges for support,
maintenance   and treatment since September 1, 1971.    The Hospital’s claim is
based upon article 3196a, V. T.C. S., which gives the State a right to be
reimbursed   for the care and treatment of non-indigent  patients who are
committed   to its facilities.

       Section   298 of the Texas    Probate       Code provides,   in pertinent   part:

                 (b) Claims may be presented to the guardian at
                 any time when the estate is not closed and when
                 suit on such claims has not been barred by the
                 general statutes of limitation.

                 (c) No claims against a . . . ward .       on which a
                  suit is barred by a general statute of limitation
                 applicable thereto shall be allowed by a personal
                 representative.   If allowed by the representative
                 and the court is satisfied that limitation has run,
                 the claim shall be disapproved.




                                      p.    3124
The Honorable    A.   J. Hartel       - page 2      (H-733)




The general statute of limitations   is article 5526, V. T. C. S. However,
it appears to be settled in Texas and in other jurisdictions      that a limitation
statute does not run against the state unless a statute expressly       so provides.
Brown v. Sneed, 14 S.W. 248, 251 (Tex. Sup. 1890); State v. Stone, 271
S.W.2d 741, 747 (Tex. Civ. App. -- Beaumont 1954, no writ); Luder’s
Adm’r v. State, 152 S.W. 220, 222 (Tex. Civ. App. -- San Antonio 1912, no
writ); Waters-Pierce     Oil Co. Y. State, 106 S.W. 918, 929 (Tex. Civ. App.
1907, writ ref’d); 51 Am. Jur. 2d, Limitation     of Actions $417 at 890. Since
neither article 5526 nor any other statute expressly      provides that the two-
year statute of limitations   runs against the State, it is our opinion that
the two-year   limitation period is not applicable to claims by the State.
Thus, the Hospital is not barred from collecting      charges which accrued
more than two years prior to the filing of the claim for reimbursement.

                                      SUMMARY

                A claim for reimbursement    to a state hospital                   for
                support and maintenance   of one of its patients                   is not
                barred & the two-year   statute of limitations.

                                                          Very   truly    yours,




                                                              OHN L.     HILL
                                                                         General    of Texas




            @?NDm          First      Aisistant
                               ,

                                  d




C. ROBERT HEATH,          Chairman
Opinion Committee

jwb




                                           p.     3125